DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 as shown in claims 
9-16 in the reply filed on 9/12/22 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement was issued under inapplicable legal standard.  Applicant’s traversal was acknowledged; however, it is noted that the Examiner had inadvertently indicated the Restriction Requirement was applied under PCT national stage application, when in fact, it should be applied under U.S. domestic application.
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Creekmore (US 9386751).
For claim 9, Creekmore teaches an underwater carbon dioxide supplementation device comprising: a soft-shelled bladder (100) holding a respirating mass (104,108), a hard-shelled container (400) receiving and protecting the soft-shelled bladder, and a minimum of one gaseous interchange portal (202).  Regarding the intended use of the gaseous interchange portal (i.e., “forming a barrier between a body of water and the respirating mass” and “prevents water from reaching the respirating mass”), it is noted that it is well settled case law that such limitations, which are essentially method limitations or statements or intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115.  MPEP 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claims.  Ex parte Masham, 2 USPQ2d 1647.
For claim 10, Creekmore teaches wherein the respirating mass comprises organisms (108).
	For claim 11, Creekmore teaches wherein the organisms are mycelia (108).
	For claim 12, Creekmore teaches wherein the respirating mass comprises a food source (104).
	For claim 13, Creekmore teaches wherein the respirating mass comprises a growth substrate (104).
	For claim 14, Creekmore teaches wherein the gaseous interchange portal (202) occurs in the soft-shelled bladder.
For claim 15, Creekmore teaches wherein the hard-shelled container (400) has at least one hole (402) to allow the movement of water and air between the soft-shelled bladder and the body of water (Regarding the intended use of the at least one hole (i.e., “to allow the movement of water and air between the soft-shelled bladder and the body of water”), it is noted that it is well settled case law that such limitations, which are essentially method limitations or statements or intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115.  MPEP 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claims.  Ex parte Masham, 2 USPQ2d 1647).
	For claim 16, Creekmore teaches wherein at least the gaseous interchange portal (202) is positioned under the body of water (Regarding the intended use of the gaseous interchange portal (i.e., “is positioned under the body of water”), it is noted that it is well settled case law that such limitations, which are essentially method limitations or statements or intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115.  MPEP 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claims.  Ex parte Masham, 2 USPQ2d 1647).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Babcock et al. (US 2018/177142) teach a multi-compartment carbon dioxide device with an activation control.
	The prior art Creekmore (US 2015/0366141) teaches a flexible vessel, a container, and a growth medium.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644